TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00223-CV



 Appellants, Brett Bray, in his Official Capacity as Director of the Motor Vehicle Division of
          the Texas Department of Transportation; and Gulf States Toyota, Inc.//
                             Cross-Appellant, Tejas Toyota, Inc.

                                                   v.

     Appellee, Tejas Toyota, Inc.//Cross-Appellees, Brett Bray, in his Official Capacity as
     Director of the Motor Vehicle Division of the Texas Department of Transportation;
                                 and Gulf States Toyota, Inc.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-09-002086, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                               CONCURRING OPINION


               I concur in the judgment and reasoning of the majority opinion, with the exception of

the discussion of the statutory duty of good faith and fair dealing found in footnote eleven. Because we

need not address the applicability of the statutory duty of good faith and fair dealing to dispose of the

appeal, I decline to join footnote eleven of the majority opinion. See Tex. R. App. P. 47. 1 (courts of

appeals must hand down written opinion that is brief as practicable but that addresses every issue raised

and necessary to final disposition of appeal).



                                       __________________________________________

                                       Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: February 2, 2012